          Case 2:20-cv-00151-JM Document 17 Filed 01/07/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

RAMONIA ROBERTS, INDIVIDUALLY;
RAMONIA ROBERTS AS LEGAL GUARDIAN OF
CHASE ROBERTS, A MINOR; MAPLE BROWN,
INDIVIDUALLY; SANDRA OGLESBY AS LEGAL
GUARDIAN OF ZYRIEL ROBERTS AND AERIEL
ROBERTS, MINORS; AND NAKIMA EQINGS AS
LEGAL GUARDIAN OF CA-LIYAH BARBER, A MINOR                                   PLAINTIFFS

v.                                No: 2:20-cv-00151 JM

21st CENTURY INSURANCE                                                       DEFENDANT

                                             ORDER

       This case involves the issue of insurance coverage following a vehicle accident that

occurred on June 11, 2016 on Interstate 30 in Millington, Tennessee. Pending is Defendant’s

motion for summary judgment (Doc. No. 7), which is ripe for determination.

                                   Summary Judgment Standard

       Summary judgment is appropriate only when the evidence, when viewed in the light most

favorable to the nonmoving party, shows that there is no genuine issue of material fact and that the

defendant is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The initial burden is on the moving party to demonstrate the

absence of a genuine issue of material fact. Celotex Corp., at 323. The burden then shifts to the

nonmoving party to establish that there is a genuine issue to be determined at trial. Prudential Ins.

Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997). “Rule 56 must be construed with due regard not

only for the rights of persons asserting claims and defenses that are adequately based in fact to

have those claims and defenses tried to a jury, but also for the rights of persons opposing such

claims and defenses to demonstrate in the manner provided by the Rule, prior to trial, that the
          Case 2:20-cv-00151-JM Document 17 Filed 01/07/21 Page 2 of 5




claims and defenses have no factual basis.” Celotex Corp., at 327.

                                        Summary of Facts

       The following facts are not in dispute. 1 Plaintiff Maple Brown (“Brown”) was driving

her 2003 Ford Windstar at the time of the accident and had one adult passenger, Ramonia

Roberts (“Roberts”), and four minor passengers, Chase Roberts, Zyriel Roberts, Aeriel Roberts,

and Ca-Liyah Barber. Everyone in the Windstar suffered injuries. The accident was caused by

the negligence of the driver of the other vehicle, Nicole Kirkwood, whose insurance company,

Farmers Insurance Company, Inc., tendered its policy limits of $50,000. 2

       Plaintiffs are seeking to recover underinsured motorist benefits under a policy issued by

Defendant 21st Century Insurance to Roberts covering her 2000 Ford Explorer, which vehicle was

not involved in the accident. The policy issued by Defendant to Roberts (“the policy”) provided

for underinsured motorist coverage in the amount of $100,000 per person/$300,000 per accident.

       Roberts submitted claims for underinsurance coverage on the policy for herself and on

behalf of her minor son, Chase Roberts. Defendant accepted these claims and paid the policy

limits of $100,000 to Roberts in exchange for which she executed an underinsured motorist release

of claims and rights. (Doc. No. 7-1). Roberts also agreed to release any further claims of Chase

Roberts, for whom she is legal guardian, for $5,000, and she signed a release to that effect. (Doc.

No. 7-2). Roberts was represented by counsel at the time she signed the two releases.

       Additional claims were submitted to Defendant on behalf of the four other occupants of

the Windstar. Defendant denied these claims on the basis that Brown and the three remaining



1
  As they are presented and argued otherwise, the Court is treating Plaintiffs’ “Statement of
Contested Facts” to be uncontested and without genuine dispute as to paragraphs 1-9. (Docket
No. 14).
2
  The proceeds were distributed as follows: Ramonia Roberts - $25,000; Maple Brown -
$12,500; and $3,150 to each of the three minors.
                                                2
             Case 2:20-cv-00151-JM Document 17 Filed 01/07/21 Page 3 of 5




minors do not qualify for underinsured motorist benefits under the policy issued to Roberts as they

do not meet the policy definition of “insured.” Plaintiffs filed suit for breach of contract, specific

performance, and bad faith.

                                         The Policy Provisions

          Part C of the policy outlines the underinsured motorist coverage and provides as follows:

          B. Subject to the Underinsured Motorists Bodily Injury Coverage limit of liability
             stated on your Declarations Page, if you pay the premium for Underinsured
             Motorists Bodily Injury Coverage, we will pay compensatory damages that an
             insured is legally entitled to recover from the owner or operator of an
             underinsured motor vehicle because of bodily injury if:

              1.Sustained by an insured; and
              2.Caused by an auto accident with an underinsured motor vehicle.

(Doc. No. 7-3, p. 15. Emphasis in original. 3). The policy defines “insured” as: “(1) You

or any family member; (2) Any other person occupying your covered auto; (3) Any

person entitled to recover damages for bodily injury covered under Part C of this policy

sustained by a person meeting the definition of insured in A.1.or 2. above.” (Id. at 16).

As used in the policy, “you and your refer to: (1) The “named insured” shown on the

Declarations Page; and (2) The named insured’s spouse if the spouse is a resident of the

same household of the named insured during the policy period . . ..” (Id. at p. 6). Finally,

the policy defines “family member” as “a person related to you by:

          1. Blood;
          2. Marriage; and
          3. Adoption;

          and who is a resident of your household. This includes a ward or foster child.”

(Id. Underlined emphasis added.) According to the declarations page, the limits of




3
    In this and other quotes from the policy, not all emphasis contained in the original are included.
                                                   3
          Case 2:20-cv-00151-JM Document 17 Filed 01/07/21 Page 4 of 5




liability provided by the policy for underinsured motorist bodily injury is “$100,000/

$300,000 Per Person/ Accident.” (Id. at 2). The policy explains this coverage as follows:

       If the limit of liability for Uninsured Motorists Coverage or Underinsured
       Motorists Coverage shown on your Declarations Page for a vehicle consists of
       one limit for each person for bodily injury and another limit for each accident for
       bodily injury, the limit of liability shown for each person is the maximum we will
       pay for all damages arising out of bodily injury sustained by any one person in
       any one accident.
                                                 ....

       Subject to this limit of liability for each person, the limit of liability shown on
       your Declarations Page for each accident for Uninsured Motorists Coverage or
       Underinsured Motorists Coverage is the maximum we will pay for all damages
       resulting from any one auto accident.

(Id. at 18. Underlined emphasis added.).

                                        Discussion

       Plaintiffs allege that by refusing to pay Roberts $300,000 for the accident,

Defendant breached the terms of the policy, alleging that “the $300,000 is per occurrence

including in this case multiple injured people.” (Doc. No. 2, ¶ 25). While reciting that

the underinsurance coverage was “$100,000/$300,000,” Plaintiffs otherwise fail to

acknowledge the plain language of the policy limiting the coverage to $100,000 to “any

one person.” Roberts’s argument that she is entitled to recover under the $300,000 per

occurrence for her own injuries is not supported by the plain language of the policy.

       Furthermore, Roberts expressly released any claim for personal injuries arising

out of the June 11, 2016 accident with the acceptance of the $100,000 in full satisfaction

of any claims she might have under the policy. (Doc. No. 7-1). Likewise, any further

claim of Chase Roberts for personal injury he may have sustained in the accident is

foreclosed by Roberts’s acceptance of $5,000 on his behalf in full satisfaction of any

claims he might have under the policy. (Doc. No. 7-2). Defendant is entitled to summary

                                                 4
           Case 2:20-cv-00151-JM Document 17 Filed 01/07/21 Page 5 of 5




judgment on the claims of Ramonia Roberts individually and as legal guardian of Chase

Roberts.

       As to the remaining four individuals who were in the car with Roberts—Maple

Brown, Zyriel Roberts, Aeriel Roberts, and Ca-Liyah Barber—Defendant asserts in its

statement of facts that these individuals “do not meet the definition of an ‘insured’ as that

term is defined in [the policy] and so do not qualify for underinsured motorist benefits

under [the policy]. (Doc. No. 9, ¶ 10). No evidence was submitted in support of this

statement with the filing of the motion for summary judgment. Plaintiffs responded to

this purported statement of undisputed facts with their own conclusory statement of fact

that these individuals “meet the definition of family and are entitled to recover under said

policy.” (Doc. No. 14, ¶ 10). To its reply, Defendant attached the affidavit of claims

representative Jennifer Brooks. (Doc. No. 16-1). This affidavit establishes that neither

Maple Brown, Aeriel Roberts, Zyriel Roberts, or Ca-Liyah Barber reside in the

household of Ramonia Roberts. As such, they do not meet the definition of “insured”

under the policy, and Defendant is entitled to summary judgment on these claims as well.

                                        Conclusion

       Defendant’s motion for summary judgment (Doc. No. 7) is GRANTED. A

separate judgment dismissing the complaint will be entered.

       DATED this 7th day of January, 2021.



                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  5
